60 F.3d 824NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Benjamin SAWYER, Jr., Plaintiff-Appellant,v.W. Lane CROCKER, Jr.;  Robert Schaefer;  Paul V. King, Jr.,Defendants-Appellees.
No. 94-7101.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 24, 1995.Decided June 30, 1995.

Benjamin Sawyer, Jr., appellant pro se.
Before WILKINSON, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his Bivens1 complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  We amend the district court's order to reflect that this dismissal is without prejudice.2  28 U.S.C. Sec. 2106 (1988).


2
Accordingly, we affirm the district court's decision as modified.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED


1
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)


2
 We express no opinion regarding the relative merit of a motion pursuant to Fed.R.Crim.P. 41(e)